





Exhibit 10.11

EMPLOYMENT AGREEMENT

THIS AGREEMENT is made as of the 18th day of September, 2006 (the “Effective
Date”), by and between IRIDIUM HOLDINGS LLC., a Delaware limited liability
Company (the “Company”) and IRIDIUM SATELLITE LLC, a Delaware limited liability
Company (“Satellite”) (together “Iridium”) and MATTHEW J. DESCH (“Executive”).

WHEREAS, Iridium desires to employ Executive as Chief Executive Officer of
Company and Chairman and Chief Executive Officer of Satellite, a wholly-owned
subsidiary of the Company, and Executive desires to be so employed.

NOW, THEREFORE, in consideration of the premises and the mutual promises of the
parties herein set forth, and other good and valuable consideration the receipt
and sufficiency of which are hereby acknowledged, Iridium and Executive
intending to be legally bound agree as follows:

1.

Employment.  Iridium agrees to employ Executive, and Executive agrees to be so
employed, as Chief Executive Officer of Company and Chairman and Chief Executive
Officer of Satellite on the terms and subject to the conditions herein set
forth.

2.

Term.  The term of Executive’s employment with Iridium under this Agreement (the
“Term”) shall commence as of the Effective Date and shall continue for a period
of four (4) years (the “Initial Term”). The Term shall automatically be extended
for an additional two-year period unless notice of nonextension is given by
either party to the other, not more than six (6) months before the end of the
Initial Term. Notwithstanding the foregoing, Executive’s employment is subject
to termination during the Term as provided in section 6 of this Agreement.

3.

Duties.  Executive shall serve as, and have responsibilities and authority
consistent with the position of a full-time Chief Executive Officer of Company
and Chairman and Chief Executive Officer of Satellite. Executive’s specific
responsibilities and authority shall be as from time to time established by the
Board of Directors of the Company, to which Executive shall report. Executive
shall devote commercially reasonable efforts and all commercially reasonable,
necessary, and appropriate business time and attention to such duties.
Notwithstanding the foregoing, Iridium acknowledges that Executive has
investment, charitable, and professional interests and obligations that he will
attend to on a continuing basis, but Executive represents and covenants that
these activities will not materially interfere with the performance of his
duties hereunder.

4.

Compensation and Benefits.

(a)

Base Compensation. During the Initial Term, Satellite shall pay Executive a base
salary (the “Base Salary”) at an annual rate of $550,000. During each succeeding
year during the Term, Executive’s Base Salary shall be subject to increase (but
shall not be decreased) as determined by the Company’s Board of Directors based
upon the Executive’s level of performance for the prior year but in no event
shall the Base Salary be increased by less than the corresponding percentage
increase in the Consumer Price Index (CPI-





--------------------------------------------------------------------------------

Urban Wage Earners, Washington-Baltimore, 1996=100) for each calendar year
period during the Term.

(b)

Inceptive Compensation. Executive shall be entitled to receive, within three (3)
months after the end of each calendar year, an incentive bonus (“Bonus”) of up
to 70% of his Base Salary during such calendar year based upon the achievement
of performance targets and objectives established for such year for Satellite by
the Company’s Board of Directors in consultation with Executive. Of this maximum
amount, 100% shall be based upon achieving 100% of Company performance targets.
A lesser amount may be paid in the discretion of the Company’s Board of
Directors if the applicable targets are not achieved. For the period from the
Effective Date through December 31, 2006, the annual maximum bonus amount shall
be prorated, and the Company shall make an award up to this prorated maximum,
limited by the Company’s overall performance percentage pursuant to the 2006
Bonus Plan. The annual Bonus Plan will provide for additional incentive bonuses
or other compensation if performance targets and objectives are exceeded.

(c)

Benefit Plans, Fringe Benefits, and Other Payments.

(1)

During the Term, Executive shall be entitled to participate immediately (subject
to any generally applicable waiting periods) in any and all employee benefit
programs (including but not limited to medical, vision, prescription drug,
dental, disability, employee and group life, accidental death and travel
accident, and section 401(k) plans and programs) from time to time offered by
Satellite to its executives or to its employees generally, and Executive shall
receive such other benefits as the Company may determine from time to time. In
addition, during the Term, Satellite shall provide Executive with the use of a
suitable automobile and pay the expenses relating thereto and shall pay
Executive’s annual dues (but not initiation fees) for a private club of his
choice in the Washington D.C. Metropolitan area. The Company shall also pay
Executive’s expenses for relocating his residence from Dallas, Texas to the
Washington D.C. Metropolitan area, including the reasonable cost of temporary
housing for a period of up to 180 days and reasonable periodic trips for
Executive and his spouse between Dallas and Washington D.C. Metropolitan area
during such temporary period. Company shall increase the amount reimbursed for
temporary housing to approximately cover Executive’s tax liability in receiving
such payments.

(2)

Executive shall be entitled to the accrual of four (4) weeks of paid time off
annually. Executive shall be paid a pro rata portion of his salary for each week
of accrued and unused paid time off, in accordance with Satellite’s policies of
general application in effect at the time of the termination of his employment.

(3)

Executive shall be entitled to such other perquisites as are comparable to those
that Satellite from time to time extends to its senior executive staff.

(4)

Satellite shall reimburse Executive for business, travel, lodging, meals, and
other reasonable business expenses incurred by him in his performance of
services hereunder subject to submission of documentation in accordance with
Satellite’s business expense reimbursement policies from time to time applicable
to its senior executives.





--------------------------------------------------------------------------------

(d)

D&O Coverage; Indemnification. If and to the extent that Satellite from time to
time maintains such policies, Satellite agrees to cause Executive to be covered
under its director/officer and general liability policies for all acts or
omissions of Executive within the scope of his employment occurring (or alleged
to have occurred) during the Term. Whether or not such coverage exists or is
available, Satellite hereby agrees to indemnify Executive and to hold him
harmless from any claim, cause of action, cost, or expense (including reasonable
attorneys’ fees) arising out of any such act or omission, regardless of whether
such claim or cause of action becomes known or is asserted, or such cost or
expense is incurred, during the Term, except to the extent that it is finally
determined in a judicial proceeding or in an arbitration proceeding pursuant to
section 8 that liability for such claim or cause of action is due to Executive’s
gross negligence, knowing malfeasance, or willful misconduct.

(e)

Payments; Withholding of Taxes, etc. Payments of Base Salary shall be made in
biweekly or other installments in accordance with Satellite’s general payroll
practices from time to time in effect. All payments to Executive hereunder shall
be reduced by taxes and other amounts that the Company is required by law or
authorized by Executive to withhold.

5.

Profits Interest.  As an additional inducement to Executive to enter into this
Agreement, Executive shall be entitled to a “Profits Interest” from Company on
the terms and subject to the conditions and limitations set forth in Exhibit A.

6.

Termination.

(a)

Definitions.  As used in this Agreement, the following terms have the meaning
ascribed to them in this subsection:

(1)

“Cause” means:

(i)

Executive’s knowing and willful violation of Satellite or Company policy that
causes a material adverse effect on the Company or Satellite or continued
failure, after not less than thirty (30) days’ written notice from the Company
or Satellite, to perform his duties as described in section 3, including failure
to follow lawful directions of the Board of Directors of the Company, except
where such repeated failure is caused by or attributable to a Disability;

(ii)

The issuance of an indictment or filing of a criminal information charging
Executive with the commission of a crime constituting a felony or involving
moral turpitude or Executive’s conviction of any such crime;

(iii)

Executive’s embezzlement or criminal diversion of funds; or

(iv)

Executive’s failure to perform or to comply with any material term or condition
of this Agreement, if Executive fails to cure such failure or fails to commence
and diligently seek to cure such failure within thirty (30) days after written
notice of such failure.





--------------------------------------------------------------------------------

(2)

“Change in Control” means:

(i)

any “person” (as such term is used in section 13(d) and 14(d) of the Securities
Exchange Act of 1934 (the “Exchange Act”)) (other than a person who as of the
Effective Date owns an interest in the Company or in Satellite or any affiliate
of any such person) becomes the beneficial owner, directly or indirectly, of
interests in the Company or in Satellite representing more than fifty percent
(50%) of the combined voting power of the then-outstanding interests in the
Company or in Satellite (as the case may be); or

(ii)

the consummation of:

(x)

any consolidation or merger or share or unit exchange involving the Company or
Satellite in which the Company or Satellite (as the case may be) is not the
continuing or surviving entity or pursuant to which interests in the Company or
Satellite would be converted into cash, securities, or other property, other
than a merger of the Company or of Satellite in which the holders of voting
interests in the Company or Satellite (as the case may be) immediately before
the merger own fifty percent (50%) or more of the voting interests in the
surviving entity immediately after the merger; or

(y)

any sale, lease, exchange, or other transfer (in one transaction or a series of
related transactions) of substantially all of the assets of the Company or of
Satellite other than to one or more of its wholly-owned subsidiaries or to an
entity in which the persons holding voting interests in the Company or Satellite
immediately before the consummation of the transaction own fifty percent (50%)
or more of the voting interests.

(3)

“Disability” means the physical or mental infirmity of Executive (including
Executive’s addiction to, or habitual abuse of, alcohol or other drugs) which
infirmity causes him to be substantially unable to perform his duties hereunder
for any period of ninety (90) consecutive days, despite provision by Iridium of
reasonable accommodations as requited by law.

(4)

“Good Reason” means the occurrence of any of the following which is not cured
within fifteen (15) days after written notice thereof to Iridium:

(i)

Iridium’s assignment to Executive of duties materially inconsistent with
Executive’s position, authority, duties, or responsibilities specified herein or
as modified from time to time by written agreement; or

(ii)

the Company’s or Satellite’s failure to perform or comply with any material term
or provision of this Agreement.

(5)

“Termination Date” means the date as of which Executive’s employment is
terminated.





--------------------------------------------------------------------------------

(b)

In General.

(1)

Iridium may elect at any time to terminate Executive’s employment under this
Agreement upon notice of such termination to Executive for any reason or no
reason, with or without Cause, in which event the termination provisions of this
Agreement shall govern. In the event of Iridium’s giving of notice of
nonextension as provided in section 2, then immediately upon the giving of such
notice, Executive’s employment shall be deemed terminated and Executive shall be
entitled to severance as follows: (i) an amount equal to twelve months’ Base
Salary at the rate then in effect plus (ii) an amount equal to six months’ bonus
(based on the incentive plan in effect on the date of giving notice and
determined as though 100% of all applicable goals and targets have been
achieved). The foregoing amounts shall be paid to Executive in a lump sum within
thirty days of termination, subject to receipt from Executive of the release
described in subsection (h) hereof and Executive’s compliance with the
provisions of section 7. Iridium shall continue Executive’s health/medical
benefits (or reimburse Executive for the cost of continuation coverage under
COBRA) until Executive is afforded health/medical benefits by another employer,
for a maximum of six months from the Termination Date.

(2)

Executive may terminate his employment at any time by written notice to Iridium
for Good Reason or, absent Good Reason, upon thirty (30) days’ written notice to
Iridium.

(c)

Involuntary or For Good Reason. If Executive’s employment is terminated by the
Company or Satellite other than for Cause or Disability, or if Executive’s
employment is terminated by Executive for Good Reason, Executive shall be
entitled to severance as follows: (i) an amount equal to twelve month’s Base
Salary (at the rate in effect on the Termination Date) plus (ii) an amount equal
to twelve months’ Bonus (based on the incentive plan in effect on the
Termination Date and determined as though 100% of all applicable goals and
targets have been achieved). The foregoing amounts shall be paid to Executive in
a lump sum within thirty (30) days of termination, subject to receipt from
Executive of the release described in subsection (h) and Executive’s compliance
with the provisions of section 7. In addition, subject to receipt of the release
described in subsection (h) and Executive’s compliance with the provisions of
section 7, Iridium shall continue Executive’s health/medical benefits (or
reimburse Executive for the cost of continuation coverage under COBRA) until
Executive is afforded health/medical benefits by another employer, for a maximum
of twelve months from the Termination Date. If Executive refuses to execute such
release, Iridium shall not pay the foregoing severance to Executive and
Executive shall reserve all rights and remedies at law or in equity against
Iridium.

(d)

For Cause or Without Good Reason. If the Company or Satellite terminates
Executive’s employment for Cause, or if Executive terminates his employment
other than for Good Reason (and such termination is not by reason of his death),
Iridium shall pay Executive his Base Salary through the Termination Date and any
other compensation and benefits (but no portion of any bonus that might have
been earned for that calendar year had Executive remained) that may be due or
provided to the Executive upon termination of





--------------------------------------------------------------------------------

employment under such circumstances in accordance with the terms and conditions
of any applicable employee benefit plans of Iridium.

(e)

On Account of Disability. If the Company or Satellite terminates Executive’s
employment on account of Executive’s Disability, Iridium shall pay, within
thirty days of the date of termination, to Executive his Base Salary through the
Termination Date and a prorated portion of any Bonus to which Executive would
otherwise have been entitled for the year in which the termination becomes
effective (determined as though all targets and objectives had been met).

(f)

Upon Death of Executive. If Executive’s employment is terminated by reason of
his death, then Iridium shall continue paying amounts to Executive’s estate or
other successor in interest for a period of six (6) months from the date of
Executive’s death at a rate equal to Executive’s Base Salary in effect on such
date, in biweekly or other installments in accordance with Iridium’s general
payroll practices. In addition, Iridium shall pay to Executive’s estate or other
successor in interest a prorated portion of the Bonus to which Executive would
otherwise have been entitled for the calendar year in which falls the date of
his death, which shall be paid promptly but in no event later than three (3)
months after the end of such calendar year, and shall continue any benefits to
his surviving spouse or other successor in interest in accordance with the terms
of Iridium’s benefit plans and programs then in effect.

(g)

Upon Change in Control. If Executive’s employment is terminated as a result of a
Change in Control of the Company or of Satellite, then Executive shall be
entitled to an amount equal to one year’s Base Salary (at the rate in effect on
the Termination Date) plus (ii) an amount equal to one year’s Bonus (based on
the incentive plan in effect on the Termination Date and determined as though
100% of all applicable goals and targets have been achieved). The foregoing
amount shall be paid to Executive in a lump sum within thirty (30) days of
termination, subject to receipt from Executive of the release described in
subsection (h) and Executive’s compliance with the provisions of section 7. In
addition, subject to receipt of the release, described in subsection (h) and
Executive’s compliance with the provisions of section 7, the Company shall
continue Executive’s health/medical benefits (or reimburse Executive for the
cost of continuation coverage under COBRA) until Executive is afforded
health/medical benefits by another employer, for a maximum of twelve months from
the Termination Date.

(h)

Release. As a condition precedent to receiving payment of amounts payable under
subsections (c) or (g), Executive shall execute a release of all claims against
Iridium in form reasonably satisfactory to Iridium; provided, however, that such
release shall not release Iridium from its obligations to indemnify Executive as
set forth in section 4(d). If (but only if) Executive has executed such release,
then any claim that Iridium may have against Executive shall be barred unless
Iridium commences an arbitration or other action or proceeding asserting such
claim within one (1) year from the Termination Date.

7.

Certain Restrictions.

(a)

Confidentiality. Executive acknowledges that he has acquired and will acquire
proprietary and confidential information relating to the business of the Company
and





--------------------------------------------------------------------------------

its subsidiaries, including but not limited to business plans, sales and
marketing plans, financial information, acquisition prospects, and “customer”
and “supplier” lists (as such terms may relate to the business or the systems
and other trade secrets or know-how of the Company or its subsidiaries) as they
may exist from time to time (collectively, “Confidential Information”), which
are or may be valuable, special, and unique assets of Iridium’s business, access
to or knowledge of which is essential to the performance of Executive’s duties
hereunder. Accordingly, Executive shall not disclose at any time (during his
employment under this Agreement or thereafter) any such Confidential Information
other than in connection with and as reasonably required for the performance of
his duties under this Agreement, unless required to do so pursuant to law,
subpoena, court order, or other legal process. These restrictions shall not
apply to, and “Confidential Information” shall not be deemed to include,
information that has been publicly disclosed by any person other than Executive
who is not under an obligation of confidentiality to the Company or any of its
subsidiaries or is otherwise in the public domain before Executive’s disclosure
of such information.

(b)

Competitive Activity. Due to the unique position of Executive in his role of
Chief Executive Officer of Company and Satellite, Executive agrees that if he
voluntarily terminates his employment (other than for Good Reason) or Iridium
terminates his employment for Cause, Executive shall not for a period of one (1)
year after the Termination Date, without the prior written consent of Iridium,
engage or participate in any of the following activities: (i) directly or
indirectly, knowingly engage or participate in (as owner, partner, shareholder,
employee, director, officer, agent, consultant or otherwise), with or without
compensation, any business that is in direct market competition with the Company
or Satellite, any successor to the Company’s or Satellite’s business, or any of
their subsidiaries (a “Competitive Business”) (except that, notwithstanding the
foregoing, Executive may: (x) own up to a five percent (5%) interest in a
publicly traded corporation engaged in a Competitive Business or (y) be employed
by or serve as a consultant to an entity that is engaged in a Competitive
Business and in one or more other businesses as long as Executive is not,
directly or indirectly, personally involved in the Competitive Business) or (ii)
personally employ or retain (or personally participate in or arrange the
employment or retention of) any person who was employed or retained by the
Company or Satellite, any successor to the business of the Company or Satellite,
or any of their affiliates or subsidiaries during the period of Executive’s
employment. For purposes hereof, a Competitive Business shall be deemed in
direct market competition with Iridium’s business if it engages in providing any
form of mobile satellite telecommunications, whether voice or data (but
excluding broadcast transmissions), as the term “telecommunications” is defined
in the Communications Act of 1934, as amended, 47 U.S.C. §153(43).

(c)

Remedies for Breach. Executive acknowledges that the provisions of this section
7 are reasonable and necessary for the protection of Iridium and that Iridium
may be irrevocably damaged if these provisions are not specifically enforced.
Accordingly, Executive agrees that, in addition to any other relief or remedy
available to Iridium, Iridium shall be entitled to seek and may obtain an
appropriate injunction or other equitable remedy for the purposes of restraining
Executive from any actual or threatened breach of or otherwise enforcing these
provisions and that no bond or security shall be required in connection
therewith. In any action or proceeding brought to enforce the provisions of this
section 7, the prevailing party shall be entitled to receive from the other
party its reasonable costs and expenses incurred to enforce such





--------------------------------------------------------------------------------

provisions or defend against such enforcement (as the case may be), including
reasonable attorneys’ fees.

(d)

Modification. If any provision of this section 7 is deemed invalid or
unenforceable to any extent, such provision shall be deemed modified and limited
to the extent necessary to make it valid and enforceable.

8.

Arbitration of Certain Disputes. Any dispute or controversy arising under or in
connection with this Agreement (including Exhibit A), other than with respect to
an alleged breach of any of any of the provisions of section 7, shall be
resolved by binding arbitration held in Washington, D.C. before a single
arbitrator conducted in accordance with the Commercial Arbitration Rules of the
American Arbitration Association (the “AAA”) then in effect (the “AAA Rules”)
and otherwise in accordance with principles of Maryland law that would be
applied by a court sitting in Maryland. The parties shall negotiate in good
faith to select a mutually agreeable arbitrator, but if they cannot agree on an
arbitrator within thirty (30) days after the commencement of the arbitration,
the arbitrator shall be independently selected by the AAA as provided in the AAA
Rules. Such arbitrator, whether selected by the parties or the AAA, shall be
unaffiliated with either party. Judgment on any award may be entered and
enforced in any court having jurisdiction. Notwithstanding the foregoing, either
party shall have the right to apply to a court having appropriate jurisdiction
to seek injunctive or other nonmonetary relief, on either an interim or
permanent basis, for any claim arising under or in connection with this
Agreement.

9.

Miscellaneous.

(a)

Certain Permitted Changes in Executive’s Position. Anything in this Agreement to
the contrary notwithstanding, in the event of a Change in Control, a change only
in Executive’s title (but not a reduction in the actual scope of Executive’s
responsibilities, authority, or duties) (other than due to Cause or Disability),
shall not constitute Good Reason or a failure by the Company to perform any
terms or provision of this Agreement. In the event of such a change in the
Executive’s title, any reference, whether express or implied, in this Agreement
to Executive’s title will be deemed to refer to Executive’s title as so changed.

(b)

Entire Agreement; Amendment. This Agreement supersedes all prior agreements
between the parties with respect to its subject matter, is intended as a
complete and exclusive statement of the terms of the agreement between the
parties with respect thereto, and may be amended only by a writing signed by
both parties.

(c)

Incorporation of Recitals and Exhibits. The recitals to this Agreement and
Exhibit A hereto are an integral part of and by this reference are hereby
incorporated into this Agreement.

(d)

Nonwaiver. The failure of either party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement. Any waiver must be in a writing
signed by the party to be charged therewith.





--------------------------------------------------------------------------------

(e)

Assignment. This Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective heirs, representatives, successors and
assigns. This Agreement shall not be assignable by either party without the
consent of the other, except that the Company may assign all of its rights and
delegate performance of all of its obligations hereunder in connection with a
Transaction, provided the assignee assumes the obligations of Company in
connection with such assignment.

(f)

Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be considered an original, but all of which together shall
constitute the same instrument.

(g)

Headings. The headings and subheadings in this Agreement are for convenience of
reference only and shall not be given any effect in the interpretation of this
Agreement.

(h)

Governing Law. This Agreement shall be governed by the laws of the State of
Maryland, without regard to any provision that would result in the application
of the laws of any other state or jurisdiction.

(i)

Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

(j)

Company Policies, Plans and Programs. Whenever any rights under this Agreement
depend on the terms of a policy, plan, or program of application to all
employees generally or to any specified class of employees that is established
or maintained by the Company or Satellite, any determination of such rights will
be made on the basis of the policy, plan, or program in effect at the time as of
which such determination is made. No reference in this Agreement to any policy,
plan, or program of application to all employees generally or to any specified
class of employees that is established or maintained by the Company or Satellite
shall preclude the Company or Satellite from prospectively or retroactively
changing or amending or terminating that policy, plan, or program or adopting a
new policy, plan, or program in lieu of the then existing policy, plan, or
program. In the event of a conflict between the provisions of this Agreement and
those of any such policy, plan, or program, the provisions of this Agreement
shall prevail.

(k)

Board Action. Any action that may be taken hereunder by the Board of Directors
of the Company with respect to the compensation and benefits of Executive may be
taken by an authorized committee of the Board.

(l)

Internal Revenue Code Section 409A. To the extent that this Agreement or any
plan, program or award of Company in which Executive participates or which has
been or is granted by Company to Executive, as applicable, is subject to section
409A of the Code, Company and Executive agree to cooperate and work together in
good faith to timely amend each such plan, program or award to comply with
section 409A of the Code. In the event that Executive and Company do not agree
as to the necessity, timing, or nature of a particular amendment intended to
satisfy section 409A of the Code, reasonable deference will be given to





--------------------------------------------------------------------------------

Executive’s reasonable interpretation of such provisions. Notwithstanding
anything herein to the contrary, in the event that Executive is subject to any
payment or benefit at a time when he is a “specified employee” (within the
meaning of section 409A), the Company shall delay the making of such payment or
benefit to the extent reasonably necessary to satisfy section 409A. In addition,
references to payments to be paid “promptly following the Termination Date” or
similar references shall mean no later than two and one-half months after the
Termination Date. So long as Executive has complied with the foregoing
provisions of this subsection (l), Company will indemnify and protect Executive
against any penalties imposed by IRS as a result of the application of Code
Section 409A.

(BALANCE OF THIS PAGE INTENTIONALLY BLANK)





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement under seal as of
the date first above written.

WITNESS/ATTEST:

IRIDIUM HOLDINGS LLC







/s/                                                                          

By:/s/ Michael Deutschman           (SEAL)

Name:  Michael Deutschman

Title:    Chief Counsel







IRIDIUM SATELLITE LLC







/s/                                                                           

By:/s/ Michael Deutschman          (SEAL)

Name:  Michael Deutschman

Title:    Chief Counsel







/s/                                                                           

/s/ Matthew J. Desch                   (SEAL)

Name:  Matthew J. Desch





--------------------------------------------------------------------------------







EXHIBIT A




PROFITS INTEREST

Iridium Satellite LLC (“Satellite”) agrees to provide to Executive an interest
in the profits of the Company requiring Company to make payments (“Profits
Interest Payments”) to you based on the Aggregate Distributions and Payments
made by the Company, in all cases on the terms and subject to the conditions set
forth below.

1.

Defined Terms: As used in this Exhibit A, the following terms have the meanings
set forth below:

(a)

“Aggregate Distributions and Payments” means: (i) all distributions and payments
made by Holdings to which the holders of Class B Units (as a group) are
entitled, including but not limited to distributions made by Iridium Holdings
LLC (“Company”) on account of the sale or other disposition of substantially all
of the assets of Company and its subsidiaries taken as a whole plus (ii) all
payments made by third parties to which such holders (as a group) are entitled
on account of the sale or other disposition (by way of merger, share exchange,
or otherwise) of substantially all of the Class B Units then outstanding, in
each case after the Effective Date. “Distributions” and “payments” shall include
not only cash distributions and payments but also distributions and payments
made in securities or other property, which shall be valued as reasonably
determined by the Board of Directors of Company.

(b)

“Class B Unit” means a fully-paid and nonassessable Class B Unit (as defined in
the Iridium Holdings LLC Agreement) that is free of all preemptive rights and of
all taxes, liens, and charges.

(c)

“Equivalent Holder of Class B Units” means a person whose Percentage Interest on
the date for determining the amount of a Profits Interest Payment to you equals
the Equivalent Percentage.

(d)

“Equivalent Percentage” as of any particular date means, with respect to a
particular Indicated Percentage, the Percentage Interest in the Company as of
that date of a (hypothetical) holder of Class B Units whose Percentage Interest
on the Effective Date equals that Indicated Percentage. In other words, a
holder’s Equivalent Percentage takes into account any dilution of the interests
of holders of Class B Units resulting from events occurring after the Effective
Date.

(e)

“Indicated Percentage” means two and one-half percent (2.5%), subject to the
vesting provisions of section 3 hereof.

(f)

“Iridium Holdings LLC Agreement” means the Amended and Restated Limited
Liability Company Agreement of the Company, as from time to time amended.











--------------------------------------------------------------------------------

(g)

“Percentage Interest” has the meaning ascribed to it in the Iridium Holdings LLC
Agreement.

(h)

“Threshold Amount” means an amount determined by multiplying the Equivalent
Percentage by $400 million.

2.

The Profits Interest Payments to be made to you shall equal the excess (if any),
determined on a cumulative basis of (i) the Aggregate Distributions and Payments
that an Equivalent Holder of Class B Units is entitled to receive after the
Effective Date, over (ii) the Threshold Amount. Such Profits Interest Payments
shall be made to you as and when the distributions and payments by reference to
which the Aggregate Distributions and Payments are determined are to be made.
Where the Aggregate Distributions and Payments in respect of which Profits
Interest Payments are to be made are payments to holders of Class B Units by a
party other than Company or its subsidiaries, such Profits Interest Payments
shall be made by Iridium but shall take into account the amount by which the
payments that would otherwise he made to such holders of Class B Units will be
reduced by the Profits Interest Payments.

3.

Your right to receive any Profits Interest Payments and your Indicated
Percentage are subject to vesting, which shall occur in four equal installments
over the Term of your employment, with the first vesting to occur at the end of
the first year of your employment and on each anniversary thereafter until fully
vested. For purposes of determining the amount of any Profits Interest Payments
to be made to you while subject to vesting, your Indicated Percentage shall be
prorated and 0.625 percent shall be granted at the end of the first year of
employment, increasing by that same percentage on each anniversary of the first
vesting, until fully vested in the Indicated Percentage of 2.5%. Vesting of any
then unvested portion of your Indicated Percentage shall not occur in the event
of a voluntary or involuntary termination of your employment for any reason,
other than an involuntary termination resulting from a Change in Control, all as
defined in your Employment Agreement of which this Exhibit is a part. In the
event of termination by reason of non-extension of the term, vesting shall occur
as though employment had continued until the end of the term.

4.

The Company will have the option to buy out your right to receive Profits
Interest Payments at such time as you cease to be an employee of Satellite,
which option may be exercised by written notice given to you at any time within
one (1) year after the date you cease to be an employee of Satellite. If the
Company exercises this option, the Company or Satellite will pay to you in a
lump sum, not later than sixty (60) days after the option is exercised, the
value of your right to receive Profits Interest Payments as of the date the
option is exercised. This value will be determined by the Board of Directors of
Company in consultation with its then institutional financial advisors, taking
into account the value of, and the Aggregate Distributions and Payments that are
reasonably likely to be made to holders of, Class B Units but subject to the
Threshold Amount. Provided such determination is made in good faith and is not
patently unreasonable, such determination shall be final and binding on both you
and Company.

5.

In no event shall you be deemed an owner of any equity interest in the Company
or Satellite by virtue of this Exhibit A or to have or be entitled to exercise
any of the rights of an











--------------------------------------------------------------------------------

owner of an equity interest in Company or Satellite, whether arising under the
Iridium Holdings LLC Agreement, the Delaware Limited Liability Company Act, or
otherwise.











--------------------------------------------------------------------------------







(IRIDIUM LOGO)

Iridium Holdings LLC

Iridium Satellite LLC

6707 Democracy Boulevard

Suite 300

Bethesda, MD 20817




T: +1 301-571-6200

F: +1 301-571-6224

April 20, 2007

Mr. Matthew J. Desch

6707 Democracy Boulevard

Bethesda MD 20817

Re: Amendment to Employment Agreement

Dear Matt:

Please accept this letter amending your Employment Agreement dated September 18,
2006 (the “Employment Agreement”) with Iridium Holdings LLC (the “Company”) and
Iridium Satellite LLC (“Satellite”) (together referred to as “Iridium”).

Capitalized terms that are defined in the Employment Agreement and used herein
without further definition shall have the same meaning as set forth in the
Employment Agreement.

Exhibit A to the Employment Agreement provides, in part, that your right to
receive any Profits Interest Payments and your Indicated Percentage are subject
to vesting. In general, as provided in section 3 of Exhibit A, your Indicated
Percentage vests in four equal annual installments. As therein specified,
however, vesting of your Indicated Percentage is accelerated in the event of an
involuntary termination of your employment resulting from a Change in Control.

Iridium hereby agrees that, in the event of a Change in Control not resulting in
an involuntary termination of your employment, your Indicated Percentage will
vest at 1.25% if and to the extent that your Indicated Percentage otherwise
vested as of such date is less than 1.25%.

I would appreciate your acknowledge the foregoing amendment by signing and
returning a copy of this letter for the Iridium records.

Very truly yours,




/s/ Michael R. Deutschman

Michael R. Deutschman

Chief Administrative Officer

and Chief Counsel

Acknowledged and Agreed

this 25th day of April, 2007




/s/ Matthew J. Desch                                 

Matthew J. Desch














--------------------------------------------------------------------------------







January 21, 2008




Mr. Matthew J. Desch

c/o Iridium Satellite LLC

6707 Democracy Blvd

Bethesda, MD 20817

Re: Limitation on Right to Profits Interest Payments

Dear Matt:

This letter confirms that we have agreed to modify, effective as of the date of
this letter, the arrangement previously entered into with respect to the making
of “Profits Interest Payments” to you in partial consideration for your service
to Iridium.

In particular, we have agreed that Exhibit A to your Employment Agreement dated
September 18, 2006 with Iridium Holdings LLC and Iridium Satellite LLC (as
heretofore amended by a letter to you from Michael Deutschman dated April 20,
2007 and clarified by a letter to you from Michael dated June 1, 2007 relating
to the definition of “Threshold Amount”) is hereby modified by adding at the end
of such Exhibit A the following new paragraph:

“6.

In no event shall the total amount of Profits Interest Payments made to you
exceed the excess of (i) the Equivalent Percentage times $8,778,000 over (ii)
the Threshold Amount.”

Please confirm your agreement to the above by signing and returning a copy of
this letter.

Very truly yours,




/s/ John S. Brunette

John S. Brunette

Chief Administrative Officer

and Chief Counsel




Acknowledged and Agreed:







/s/ Matthew J. Desch                                 

Matthew J. Desch




Date: January 31, 2008











--------------------------------------------------------------------------------







(IRIDIUM LOGO)







November 20, 2008

Matthew J. Desch

c/o Iridium Holdings, LLC

6707 Democracy Boulevard, Suite 300

Bethesda, MD 20817

RE: Your Profits Interest

Dear Matt:

On September 18, 2006 Iridium Holdings, LLC granted you phantom equity payment
rights pursuant to Exhibit A of your employment agreement with Iridium dated as
of September 18, 2006, which rights were subsequently amended and/or clarified
in letter agreements between you and Iridium (the “Profits Interest Payment”).
This letter is intended to further clarify how the Profits Interest Payment will
be calculated when a payment event occurs (for example, in connection with the
consummation of the transactions contemplated by the Transaction Agreement dated
as of September 22, 2008 among Iridium, GHL Acquisition Corp. and the other
parties thereto). The actual amount of the Profits Interest Payment shall be
computed as follows, but shall not be less than $0.00:

X = the product of A times B, where:

X is the amount of the Profits Interest Payment payable;

A is $4,483,698 minus an amount equal to the excess, if any, of (i) $8,778,000
over (ii) the fair market value on the payment date of 39,582 Class B Units of
Iridium (the “FMV Determination”); provided, that if the FMV Determination is
equal to or less than $4,294,302, then A will be $0.00; and

B is the percentage of the Profits Interest Payment that is vested on the
applicable payment date.

For the avoidance of doubt, any distributions made by Iridium since September
18, 2006 payable to holders of Class B Units of Iridium shall be deemed to be
applied solely against the threshold amount applicable to the Units of Employee
Holdings LLC issued to you on January 21, 2008.

Please confirm your agreement to the above by signing and returning a copy of
this letter.

Very truly yours,




Iridium Holdings, LLC




By: /s/ John S. Brunette                                 

John S. Brunette

Chief Legal & Administrative Officer

Acknowledged and Agreed:




/s/ Matthew J. Desch                                 

Matthew J. Desch




Date: November 21, 2008









